               Case 5:20-cv-00411-SVK Document 29 Filed 04/21/20 Page 1 of 6



 1   GREENBERG TRAURIG, LLP
     IAN C. BALLON (SBN 141819)
 2   Ballon@gtlaw.com
     1900 University Avenue, 5th Floor
 3
     East Palo Alto, CA 94303
 4   Tel: 650-328-8500
     Fax: 650- 462-7881
 5
     GREENBERG TRAURIG, LLP
 6   NINA D. BOYAJIAN (SBN 246415)
     BoyajianN@gtlaw.com
 7
     1840 Century Park East, Suite 1900
 8   Los Angeles, CA 90067-2121
     Tel: 310-586-7700
 9   Fax: 310-586-7800
10   Attorneys for Defendant Roomster Corp.
11
12                                   UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF CALIFORNIA
13
                                              SAN JOSE DIVISION
14
15
16   Alexander von Brandenfels,                       CASE NO.: 5:20-cv-00411-SVK

17                    Plaintiff in Pro Per,           JOINT CASE MANAGEMENT STATEMENT

18   vs.
19   Roomster Corp.,
20                    Defendant.                      Action Filed: January 21, 2020
                                                      Case Management Conference: April 28, 2020
21
22
23
24
25
26
27
28


                                                                            Case No.: 5:20-cv-00411-SVK
                                                                        Joint Case Management Statement
     ACTIVE49086834
               Case 5:20-cv-00411-SVK Document 29 Filed 04/21/20 Page 2 of 6



 1          Pursuant to Rules 16 and 26(f) of the Federal Rules of Civil Procedure and Civil Local Rule 16
 2   9, plaintiff Alexander von Brandenfels and defendant Roomster Corp. (the “Parties”) jointly submit this
 3   case management statement and discovery plan in advance of the April 28, 2020 Initial Case
 4   Management Conference.
 5          Plaintiff and Roomster have met and conferred and discussed the issues prescribed by Fed. R.
 6   Civ. P. 26(f). The Joint Case Management Statement reflects the matters on which plaintiff and
 7   Roomster agree, and their respective positions on the issues on which they disagree.
 8   1.     Jurisdiction and Service: This Court has subject matter jurisdiction over plaintiff’s claims as
 9   they are based on federal statutes. No further issues exist regarding personal jurisdiction or venue, as
10   John Shriber and Roman Zaks, officers of Roomster, have been dismissed from the action, following
11   their motion to dismiss for lack of personal jurisdiction. No parties remain to be served.
12   2.     Facts: Plaintiff alleges that in April 2019, he conducted searches on Craigslist for a room to rent.
13   After he provided his cell phone number in email replies to Craigslist posts, he began to receive text
14   messages allegedly from Roomster affiliates, instructing him to sign up for Roomster’s services.
15   3.     Legal Issues: Plaintiff alleges that Roomster should be held liable under the Telephonic

16   Consumer Protection Act (“TCPA”), 47 U.S.C. § 227, for text messages allegedly sent to him by

17   Roomster affiliates. Plaintiff contends that the text messages were sent using an Automatic Telephonic

18   Dialing System (“ATDS”) and that he did not provide written consent to receive the messages. Plaintiff

19   further alleges that Roomster violated the Racketeer Influenced and Corrupt Organizations Act

20   (“RICO”), 18 U.S.C. § 1962, based on its purported liability for the text messages and for allegedly

21   participating in posting fake reviews of its application.

22          Roomster maintains that (1) it did not have actual knowledge of the text messages sent to

23   plaintiff, (2) the text messages were not sent using an ATDS, and/or (3) plaintiff provided consent to

24   receive the text messages. Accordingly, there is no liability under the TCPA. Roomster further denies

25   that there is any enterprise or predicate act that would give rise to liability under RICO. Roomster also

26   contends that plaintiff’s claims are barred, in part or in whole, by the affirmative defenses asserted in its

27   Answer, including but not limited to, unclean hands.

28   4.     Motions: John Shriber and Roman Zaks, officers of Roomster, filed a motion to dismiss for lack

                                                           1
                                                                                     Case No.: 5:20-cv-00411-SVK
                                                                                 Joint Case Management Statement
     ACTIVE49086834
                 Case 5:20-cv-00411-SVK Document 29 Filed 04/21/20 Page 3 of 6



 1   of personal jurisdiction. Rather than opposing the motion, plaintiff voluntarily dismissed them.
 2          Roomster intends to bring a motion seeking leave of court to serve a third party via substituted
 3   service or seek a ruling from the Court at the CMC. Specifically, plaintiff’s girlfriend, Cristina White, a
 4   first-year law student at Berkeley Law, is an individual with whom the plaintiff has corresponded
 5   regarding this lawsuit. In consideration of the health and safety of those involved and shelter-in-place
 6   orders throughout California, Roomster emailed the subpoena for Ms. White to the plaintiff and asked
 7   whether he would accept service on her behalf or whether she would accept service by email. Plaintiff
 8   objected to assisting Roomster in serving Ms. White. Accordingly, Roomster seeks an order for service
 9   by email.
10          Roomster may further file a motion for judgment on the pleadings and a motion for summary
11   judgment.
12   5.     Amendment of Pleadings: Plaintiff may amend his Complaint to add new claims or parties, and
13   Roomster may assert counterclaims based on information learned during discovery (which has already
14   commenced). The Parties’ deadline to do so is April 13, 2020.
15   6.     Evidence Preservation: The Parties have reviewed the Guidelines Relating to the Discovery of

16   Electronically Stored Information, and confirm that they have met and conferred pursuant to Fed. R.

17   Civ. P. 26(f) regarding reasonable and proportionate steps taken to preserve evidence relevant to the

18   issues reasonably evident in this action.

19   7.     Disclosures: The Parties timely exchanged initial disclosures on March 12, 2020. Each party

20   identified individuals who would potentially provide relevant testimony, as well as documents they may

21   use to support their respective claims and defenses. Plaintiff disputes that Roomster’s disclosures are

22   complete, contending that the disclosure must include the address and telephone number of an employee

23   listed as an individual with discoverable information. Roomster advised that its CEO – the employee at

24   issue – could be contacted through counsel for Roomster. When Plaintiff objected, Roomster provided

25   the business address of Roomster, where the CEO works, and where the Plaintiff personally served the

26   CEO in February (when he was a party to the action).

27   8.     Discovery: The Parties have exchanged document requests and interrogatories and anticipate

28   taking party depositions and third-party discovery. The Parties are meeting and conferring regarding

                                                          2
                                                                                    Case No.: 5:20-cv-00411-SVK
                                                                                Joint Case Management Statement
     ACTIVE49086834
               Case 5:20-cv-00411-SVK Document 29 Filed 04/21/20 Page 4 of 6



 1   their respective responses to discovery and document productions. The Parties do not anticipate entering
 2   into a stipulated e-discovery order or formal discovery plan pursuant to Fed. R. Civ. P. 26(f).
 3           The Parties agree that there should be no limits on discovery other than those imposed by the
 4   Federal Rules of Civil Procedure (subject to any party’s right to seek relief in response to particular
 5   requests). Plaintiff will be deposed (virtually) on April 29, 2020.
 6           Roomster proposes that the parties need not produce or include on privilege logs any
 7   postcomplaint communications with outside counsel, and need not serve privilege logs concurrently
 8   with responses to document requests, but instead serve privilege logs at a later time to be agreed by the
 9   parties. Plaintiff requests privilege logs of postcomplaint communications with counsel and that
10   privilege logs be produced according to the timeline required by paragraph 12 of Judge van Keulen’s
11   CIVIL AND DISCOVERY REFERRAL MATTERS STANDING ORDER.
12           The parties will submit deadlines for the close of fact and expert discovery as part of this
13   proposed case management order.
14   9.      Class Actions: This is not a class action.
15   10.     Related Cases: There are no related cases.

16   11.     Relief:

17           Plaintiff’s position: Plaintiff seeks (a) an injunction to stop Roomster from violating his rights

18   under the TCPA in the future, (b) an award of monetary damages between $57,000 and $513,000, (c)

19   reimbursement of any costs incurred by Plaintiff in this case, and (d) reimbursement of any attorney's

20   fees incurred by Plaintiff in this case.

21           Roomster’s position: Roomster maintains that plaintiff is not entitled to any relief he seeks.

22   12.     Settlement and ADR: The Parties engaged in pre-litigation settlement discussions. There have

23   been no ADR efforts to date, but the parties agree that a mediation may facilitate a resolution of the

24   case. The Parties propose that any mediation be conducted by November 30, 2020.

25   13.     Consent to Magistrate Judge For All Purposes: The Parties consent to have a magistrate judge

26   conduct all further proceedings including trial and entry of judgment.

27   14.     Other References: The case is not suitable for reference to binding arbitration, a special master,

28   or the Judicial Panel on Multidistrict Litigation.

                                                            3
                                                                                      Case No.: 5:20-cv-00411-SVK
                                                                                  Joint Case Management Statement
     ACTIVE49086834
                 Case 5:20-cv-00411-SVK Document 29 Filed 04/21/20 Page 5 of 6



 1   15.       Narrowing of Issues: At this time, the Parties are unable to narrow the issues, but anticipate that
 2   they will do so as discovery progresses.
 3   16.       Expedited Trial Procedure: This is not the type of case that can be handled under the
 4   Expedited Trial Procedure of General Order No. 64 Attachment A.
 5   17.       Scheduling: The Parties propose the following schedule:
 6
                                Event                                               Proposed Date
 7
 8     Last Day to Join Parties or Amend                           April 13, 2020
       Pleadings Without Leave of Court
 9
       ADR Deadline                                                November 30, 2020
10
11     Close of Fact Discovery                                     October 31, 2020

12     Opening Expert Disclosures                                  November 17, 2020

13     Rebuttal Expert Disclosures                                 December 15, 2020
14
       Close of Expert Discovery                                   February 5, 2020
15
       Last Day to File Dispositive Motions                        February 19, 2021
16
       Last Day for Hearing on Dispositive Motions                 April 22, 2021
17
18     Final Pre-Trial Conference                                  June 10, 2021

19     Trial                                                       June 21, 2021
20
21   18.       Trial: The case will be tried to a jury and the expected length of the trial is 5 days.
22   19.       Disclosure of Non-party Interested Entities or Persons: Each party has filed the “Certification
23   of Interested Entities or Persons” required by Civil Local Rule 3-15. Roomster certifies that no publicly
24   held corporation owns 10% or more of Roomster and Roomster has no parent corporation. Pursuant to
25   Civil L.R. 3-15, Roomster further certifies that as of this date, other than the named parties, there is no
26   such interest to report.
27   20.       Professional Conduct: All attorneys of record for the Parties have reviewed the Guidelines for
28   Professional Conduct for the Northern District of California.

                                                               4
                                                                                           Case No.: 5:20-cv-00411-SVK
                                                                                       Joint Case Management Statement
     ACTIVE49086834
               Case 5:20-cv-00411-SVK Document 29 Filed 04/21/20 Page 6 of 6



 1   21.    Other: Since Plaintiff is not an attorney, he may not sign his own subpoenas, and instead must
 2   get signed, blank subpoenas issued by the clerk (Fed. R. Civ. P. 45(a)(3)). In light of the clerk’s office
 3   closures due to COVID-19, he would like advice on how to get these subpoenas issued in a way that is
 4   the least burdensome on the court system.
 5
 6   Dated: April 21, 2020                         GREENBERG TRAURIG, LLP
 7
                                               By: /s/ Nina D. Boyajian
 8
                                                         Nina D. Boyajian
 9                                                Attorneys for Defendant Roomster Corp.

10
11   Dated: April 21, 2020                         /s/ Alexander von Brandenfels
                                                   Alexander von Brandenfels
12                                                 Plaintiff in Pro Per
13
14
15
16
17
18                                               CERTIFICATION
19          I, Nina D. Boyajian, am the ECF user whose ID and password are being used to file this Joint
20   Case Management Statement. In compliance with Local Rule 5-1(i)(3), I hereby attest that the
21   concurrence of the filing of this document has been obtained from each of the other signatories indicated
22   by a conformed signature (/s/) within this document.
23
24   DATED: April 21, 2020                         By:    /s/ Nina D. Boyajian
                                                           Nina D. Boyajian
25
26
27
28

                                                          5
                                                                                     Case No.: 5:20-cv-00411-SVK
                                                                                 Joint Case Management Statement
     ACTIVE49086834
